Citation Nr: 1816204	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably from October 1969 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction was subsequently transferred to Montgomery, Alabama. 

This matter was remanded previously by the Board in September 2015.  The agency of original jurisdiction (AOJ) substantially complied with the remand order and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In February 2017, the Veteran testified at a hearing in Montgomery, Alabama, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran's obstructive sleep apnea did not have its onset in nor is it etiologically related to his service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is not established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions). Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran testified that he injured his head while in service when a large tool fell on him and, as a result, he started to drink because he was not given pain medicine to address his residual headaches.  As a result of this, other people noticed his snoring; however, the Veteran does not believe that the head trauma itself caused his sleep apnea.  Since that time, fellow service members and his wife have commented about his snoring and gasping for air.  He noted excessive sleepiness after that and he has fallen asleep twice while operating heavy machinery.  Well after service, he finally sought treatment when he was so tired he could not function.  

The Veteran has a current diagnosis of obstructive sleep apnea, therefore the first element of service connection has been met. Shedden, supra.  The analysis now moves onto the remaining elements. 

In assessing the Veteran's claims, the Board has reviewed the Veteran's in-service and post-service treatment records, his statements throughout the record, and the examinations of record.

The Board first notes that the Veteran's service treatment records are silent to any complaints of snoring and silent as to any of his complaints to which he testified, such as excessive fatigue.  The Veteran has hundreds of pages of service treatment records for various ailments for which he sought treatment, but the only instances of noted fatigue are related to acute illnesses.  In contrast, there are a number of reports that reference the Veteran's alcohol consumption, which the Veteran himself linked to his snoring.

The Veteran asserts that he first sought treatment for sleep apnea in 2008.  The Veteran sought treatment for throat troubles in January 2008, but there is no mention of any follow-up, treatment recommendations, or provisional diagnoses until a sleep study in July 2008, with a diagnosis of obstructive sleep apnea in August 2008.  Thereafter, the Veteran attempted to get a CPAP machine and his condition has improved greatly since that time. 

The Veteran was afforded two VA examinations in connection with his claim.  The first was in October 2012.  The VA examiner gave the opinion that the Veteran's obstructive sleep apnea is less likely than not related to his service-connected head trauma injury.  In so finding, the examiner noted that obstructive sleep apnea is not likely to result from a hit to the head that only required sutures.  Instead, obstructive sleep apnea occurs when the muscles in the back of your throat relax and the examiner found no connection with head trauma. 

The Veteran was afforded a second examination in April 2014.  The VA examiner noted that the Veteran's service treatment records do not show symptoms, treatment, or a diagnosis of sleep apnea; the first treatment and diagnosis were between 2008 and 2012; and that the Veteran's symptoms of snoring were more pronounced after he began to self-medicate with drinking.  

Ultimately, the examiner found that the obstructive sleep apnea was less likely than not related to the Veteran's service.  The examiner noted that obstructive sleep apnea requires an AHI (apnea hypopnea index) of 5.  The examiner explained: "for example, a person could snore and have apneic episodes every 15 minutes while asleep and this would not meet the diagnostic criteria for obstructive sleep apnea and would therefore be considered normal.  Therefore, a veteran can have snoring and sleep problems, including falling asleep at work during military service,    without meeting the diagnostic criteria for obstructive sleep apnea.  As a result, the complaint of snoring, sleep problems including falling asleep at work, or other symptoms that may be associated with obstructive sleep apnea during military service is not sufficient and not diagnostic of sleep apnea."    

The Board has considered the statements submitted in October 2011 by O.A., R.M., W.G., and the Veteran's wife.  These statements all assert similar symptoms: that the Veteran snored very loudly and that sometimes his breathing would stop while asleep.  While the Board considered these opinions, in consideration of the opinion from the VA examiner in April 2014, the Board does not find that these opinions conflict with the April 2014 VA examination.  In addition, these statements provide the same assertions as those put forth by the Veteran with regard to symptomatology, and none of these people are shown to have medical training or expertise.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for obstructive sleep apnea.  The Board notes that the Veteran's STRs are silent as to any treatment, diagnosis, or complaints related to obstructive sleep apnea while in service. Relevant post-service treatment records reflect that the Veteran's was first diagnosed with obstructive sleep apnea in 2008, 19 years after his discharge from service. 

The Board accords great probative weight to the April 2014 VA examiner's opinion that the Veteran's obstructive sleep apnea was not incurred or a result of the Veteran's service as it is predicated a detailed review of the records, including his STRs and VA examinations.  The VA examiner's opinion, along with the explanation that the Veteran's complaints of snoring and breathing stoppages during sleep do not, alone, complete the diagnostic criteria for sleep apnea, sufficiently addresses the potential link between the present obstructive sleep apnea and service and contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran, his spouse, and his fellow servicemembers have contended on his own behalf that obstructive sleep apnea is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno supra, at 470.  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's obstructive sleep apnea and service to be complex in nature. See Woehlaert, supra. Therefore, while the Veteran, and others, are competent to describe his symptoms, he cannot, as a layperson, provide competent medical evidence establishing a connection between his obstructive sleep apnea and service.  Moreover, he has offered only conclusory statements on the same

Considering the Veteran's lay statements, the Board finds the Veteran competent to relate his symptoms, but does not find his statements to be credible.  Specifically, the Veteran has testified that he worked as a heavy equipment operator for most of his life, but yet he was so drowsy he would often fall asleep while operating the machinery.  The Board finds it strains credibility that this pattern of conduct, if true, would have continued for over 40 years.  Further, the Board notes that the Veteran was diagnosed with obstructive sleep apnea in August 2008, several months after he was hospitalized for throat issues in January 2008, with no prior mentions of obstructive sleep apnea or notes of sleep apnea symptoms while hospitalized.  Further, the Board notes that the Veteran's complaints of snoring started when he began to drink alcohol and continued through service, when he continued to drink.  

Based on the foregoing, the Board finds that service connection is not warranted for obstructive sleep apnea.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for obstructive sleep apnea is not established.





____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


